Dismissed and Memorandum Opinion filed August 26, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00514-CV
____________
 
JESSICA FITE, Appellant
 
V.
 
WILLIAM WHITE, SR., Appellee
 

 
On Appeal from the 312th District Court
Harris County, Texas
Trial Court Cause No. 2008-36781
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a final order in a suit affecting the
parent-child relationship signed March 15, 2010.  Appellant filed a premature motion
for new trial on March 5, 2010.  The notice of appeal was filed April 16, 2010.
 To date, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann..
' 51.207 (Vernon 2005) (same). 
On July 2, 2010, the court notified appellant that the filing
fee was past due.  No response was filed.  On July 22, 2010, this court ordered
appellant to pay the appellate filing fee on or before August 2, 2010, or the
appeal would be dismissed.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  Appellant has not paid the appellate
filing fee or responded to this court’s order. 
Accordingly, the appeal is ordered dismissed. 
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Sullivan.